DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 13 January 2022, are accepted and appreciated by the examiner.  Applicant has amended claims 1-4.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument in response to the objection to the drawings that step S707 is “not necessarily” requiring “that the positioning time is always before the first acquisition time,” the Examiner respectfully disagrees.  Contrary to the Applicant’s remarks, the step S707, as written in the original disclosure, does require that the positioning time t2 “is before the first information acquisition time t1.”  The Applicant’s argument suggests that the step may be interpreted as an alternative so that “nearest” removes the requirement for the positioning time to be before the first 
Regarding the Applicant’s argument that claims 1-4 have been amended to sufficiently address all rejections under 35 U.S.C. 112(b), the Examiner respectfully disagrees.  The Applicant has not addressed each issue raised and rather simply alleges that the claims have been amended “as suggested” and “to correct antecedent basis.”  However, not all issues raised were antecedent basis issues.  The Applicant has not explained the unclear distinction between “locational relationship information” and “estimated location.”  While there exist known types of information in the art that maybe considered “locational relationship information” without the information itself being an estimated location (e.g. timing information from a time of flight sensor, image information from which a location is derived, etc.), the Specification teaches to “determine the location of the vehicle as locational relationship information” ([0027]), which renders unclear what the difference between the “estimated location” and “locational relationship information” is.  

Applicant’s arguments with respect to the rejection of claim(s) 1, 2, and 4 under 35 U.S.C. 102(a) and claim 3 under 35 U.S.C. 103  have been considered but are moot .

Drawings
The drawings are objected to because:
In Figure 7, Step S709 begins “when first information acquisition time t1 and positioning time t2 are not the same” as though a conditional statement follows.  However, step S707 already guarantees, by definition, that time t1 and time t2 are not the same, because time t2 is required to be “before first information acquisition time t1.”  Thus, the statement is redundant and should be removed.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “select one estimated location of the second to nth estimated locations based on a predetermined priority.”  This limitation does not correspond accurately to any teaching in the original disclosure.  Rather, the written description teaches to “select the lateral location calculator with the highest priority among the selectable lateral location calculators” ([0062]).  However, the 
The written description does certainly disclose second to nth information acquisition times (where “nth” is understood to refer to an integer higher than 2), as can be seen in the context of Fig. 4, which discloses first through sixth information acquisition times, but details on the use of the information acquisition times beyond the first and second are limited, and while it is clear that the third through sixth information acquisition times are also used to obtain some positional information, it is not at all clear that any selection among them or use in the place of the second information acquisition time is intended. 
Claims 2-3 depend on claim 1 and are rejected for the same reasons.
Claim 4 also includes the limitation “select one estimated location of the second to nth estimated locations based on a predetermined priority,” which is not supported by the original disclosure as explained above with respect to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite “acquire first locational relationship information as a location of a moving object” and “calculate a first estimated location for the moving object … based on the first locational relationship information.”  The difference between locational relationship information “as a location” and a “first estimated location” is unclear and the written description does not clarify the distinction.  If the locational relationship information itself is a location, it is unclear why or how a further estimated location needs to be calculated from it, particularly where that estimated location appears to be the location of the moving object at the same time as the locational relationship information.
Claims 2 and 3 are also indefinite for at least the same reasons as claim 1, since they depend on claim 1.
Claim 4 is substantially similar to claim 1 and includes all the same grounds for rejection.  Therefore, it is indefinite for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US PGPub 20120197519) in view of Weissman et al. (US PGPub 20200025575).

Regarding Claim 1, Richardson discloses a location-estimating device (200, Fig. 2) comprising: 
an input device (Fig. 2, implied by bidirectional arrows), Examiner best understands the input device to refer to any device for conveying information to the processor, the bidirectional arrows of Fig. 2 show that such a device is included in the navigation system  
and a processor (208, Fig. 2) configured to 
acquire first locational relationship information as a location of a moving object for each of one or more first information acquisition times set with a first cycle through the input device (GPS receiver periodically receives information from broadcasting GPS satellites, [0001]), 
calculate a first estimated location for the moving object at the first information acquisition time based on the first locational relationship information (triangulate the position of the navigator, [0001]; determining a position fix …obtaining location information of the navigator using a GPS unit, [0006]), GPS inherently uses timing information to calculate location
images may be taken at periodic intervals, [0030]) through the input device (302, Figs. 3 and 7), 
calculate a second estimated location for the moving object at the second information acquisition times based on the second locational relationship information (308, Figs. 3 and 7; 806, Fig. 8), and 
when the first estimated location has been determined based on the first locational relationship information acquired at a preceding first information acquisition time (804, Fig. 8), calculate a first movement amount and first moving direction of the moving object between the first information acquisition time and a current time, based on information representing a behavior of the moving object (monitoring the velocity and/or acceleration/deceleration of the navigator and the path or heading of the navigator, [0041]), and estimate the location of the moving object at the current time based on the first estimated location and the first movement amount and first moving direction of the moving object (perform dead reckoning calculations to provide continuous location of the navigator, 808, Fig. 8; extrapolate the position fix of the navigator if the navigator traveled at the same velocity/acceleration and in the same heading, [0041]), or 
when the first estimated location is not determined based on the first locational relationship information acquired at the preceding first information acquisition time (806, Fig. 8), calculate a second movement amount and second moving direction of the moving object between a preceding second information acquisition time and the current monitoring the velocity and/or acceleration/deceleration of the navigator and the path or heading of the navigator, [0041]), and estimate the location of the moving object at the current time based on the second estimated location and the second movement amount and second moving direction of the moving object (perform dead reckoning calculations to provide continuous location of the navigator, 710, Fig. 7 and 808, Fig. 8; extrapolate the position fix of the navigator if the navigator traveled at the same velocity/acceleration and in the same heading, [0041]). Examiner notes that the position fixes of the dead reckoning calculations are based on coded markers for the “GPS” denied environment, so the associated estimations are reasonably construed as “second,” as they differ from the GPS-based calculations.
Richardson does not necessarily teach to acquire nth locational relationship information as the locations of the moving object for nth information acquisition time, calculate an nth estimate location for the moving object at the nth information acquisition time, select one estimate location of the second to nth estimated locations based on a predetermined priority, and calculate the second movement amount and second moving direction of the moving object between a preceding one information acquisition time of the second to nth information acquisition times corresponding to the selected estimated location and the current time.
However, it is well-known in the related art of vehicle navigation to incorporate several different systems for determining location, such as GPS, lidar, radar, imaging, and inertial sensing.  For example, Weissman teaches selecting a localization solution between radar and lidar/camera based on accuracy (Abstract).  It would be reasonable 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Richardson to include acquire nth locational relationship information as the locations of the moving object for nth information acquisition time, calculate an nth estimate location for the moving object at the nth information acquisition time, select one estimate location of the second to nth estimated locations based on a predetermined priority, and calculate the second movement amount and second moving direction of the moving object between a preceding one information acquisition time of the second to nth information acquisition times corresponding to the selected estimated location and the current time.  Using additional source of locational relationship information would improve 

Regarding claim 2, the combination of Richardson and Weissman makes obvious the location-estimating device according to claim 1, wherein an interval for estimation of the location of the moving object by the processor is shorter than the first cycle and second cycle (Dead reckoning calculations can be used in-between the position fixes, [0003]; provide continuous location, 810, Fig. 8).  Providing continuous location and the fact that calculations are used between position fixes indicates that the estimation occurs on shorter intervals than the intervals between position fixes (i.e. the first cycle and the second cycle).

Regarding claim 4, Richardson discloses a computer readable non-transitory storage medium (processor 208 may be implemented using hardware devices such as FPGA’s, ASIC's, microcontrollers, PLD’s, [0034]) which stores a computer program for location estimation that causes a processor (208, Fig. 2) to 
acquire first locational relationship information as a location of a moving object for each of one or more first information acquisition times set with a first cycle (GPS receiver periodically receives information from broadcasting GPS satellites, [0001]) through an input device (Fig. 2, implied by bidirectional arrows), 
calculate a first estimated location for the moving object at the first information acquisition time based on the first locational relationship information (triangulate the position of the navigator, [0001]; determining a position fix …obtaining location information of the navigator using a GPS unit, [0006]), GPS inherently uses timing information to calculate location
images may be taken at periodic intervals, [0030]) through the input device (302, Figs. 3 and 7), 
calculate a second estimated location for the moving object at the second information acquisition time based on the second locational relationship information (308, Figs. 3 and 7; 806, Fig. 8), and 
when the first estimated location has been determined based on the first locational relationship information acquired at a preceding first information acquisition time (804, Fig. 8), calculate a first movement amount and first moving direction of the moving object between the first information acquisition time and a current time, based on information representing a behavior of the moving object (monitoring the velocity and/or acceleration/deceleration of the navigator and the path or heading of the navigator, [0041]), and estimate the location of the moving object at the current time based on the first estimated location and the first movement amount and first moving direction of the moving object (perform dead reckoning calculations to provide continuous location of the navigator, 808, Fig. 8; extrapolate the position fix of the navigator if the navigator traveled at the same velocity/acceleration and in the same heading, [0041]), or 
when the first estimated location is not determined based on the first locational relationship information acquired at the preceding first information acquisition time (806, Fig. 8), calculate a second movement amount and second moving direction of the moving object between a preceding second information acquisition time and the current time based on information representing the behavior of the moving object (monitoring the velocity and/or acceleration/deceleration of the navigator and the path or heading of the navigator, [0041]), and estimate the location of the moving object at the current time based on the second estimated location and the second movement amount and second moving direction of the moving object (perform dead reckoning calculations to provide continuous location of the navigator, 710, Fig. 7 and 808, Fig. 8; extrapolate the position fix of the navigator if the navigator traveled at the same velocity/acceleration and in the same heading, [0041]). Examiner notes that the position fixes of the dead reckoning calculations are based on coded markers for the “GPS” denied environment, so the associated estimations are reasonably construed as “second,” as they differ from the GPS-based calculations.
Richardson does not necessarily teach to acquire nth locational relationship information as the locations of the moving object for nth information acquisition time set with an nth cycle, calculate an nth estimate location for the moving object at the nth information acquisition time, select one estimate location of the second to nth estimated locations based on a predetermined priority, and calculate the second movement amount and second moving direction of the moving object between a preceding one information acquisition time of the second to nth information acquisition times corresponding to the selected estimated location and the current time.
However, it is well-known in the related art of vehicle navigation to incorporate several different systems for determining location, such as GPS, lidar, radar, imaging, and inertial sensing.  For example, Weissman teaches selecting a localization solution between radar and lidar/camera based on accuracy (Abstract).  It would be reasonable to consider a more accurate solution to be higher priority, because a more accurate 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Richardson to include acquire nth locational relationship information as the locations of the moving object for nth information acquisition time set with an nth cycle, calculate an nth estimate location for the moving object at the nth information acquisition time, select one estimate location of the second to nth estimated locations based on a predetermined priority, and calculate the second movement amount and second moving direction of the moving object between a preceding one information acquisition time of the second to nth information acquisition times corresponding to the selected estimated location and the current time.  Using additional source of locational relationship information would improve 

3 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson  in view of Weissman as applied to claim 1 above, and further in view of Fitzgibbon (US 20150084750).

Regarding Claim 3, the combination of Richardson and Weissman makes obvious the location-estimating device according to claim 1.  Richardson does not necessarily teach that a precision of the first estimated location is higher than a precision of the second estimated location.
However, it is known in the art to rely on GPS for high precision and accuracy.  For example, Fitzgibbon teaches that GPS is preferred over other known methods of position detection for its accuracy ([0048]).  Richardson also appears to prefer use of GPS, since GPS is relied upon except in the case of GPS denied environments (Fig. 8).  Logically, a person of ordinary skill would want the primary method of location detection to be more precise than the backup location detection in order to have the most correct and complete information on location available at any given time.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Richardson such that the first estimated location is higher than the precision of the second estimated location.  One would have been motivated to ensure a higher precision first estimated location, so that the most complete and correct location information available at any given time will be relied upon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM R CASEY/Examiner, Art Unit 2862 
                                                                                                                                                                                                       /JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864